Citation Nr: 1603917	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from prior to August 15, 2014.

2.  Entitlement to an effective date earlier than September 27, 2013, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from January 1993 to August 1995 and from October 1996 to December 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in December 2015.  A transcript of the hearing is of record.  (The Board notes that an August 2014 rating decision awarded a 70 percent rating for PTSD, effective August 15, 2014.  The December 2015 hearing transcript notes that the Veteran is satisfied with her 70 percent rating as of August 15, 2014, and only seeks an increased rating prior to that date.)

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period prior to August 15, 2014, it is reasonably shown that PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment were not shown.

2.  No evidence prior to September 27, 2013, may be construed as a formal or informal claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met during the period prior to August 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date earlier than September 27, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the claimant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

As the January 2014 rating decision granted service connection for PTSD, that claim is now substantiated.  VA's General Counsel  has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC and Supplemental SOCs addressing the downstream increased rating and effective date claims, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating or earlier effective date, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination in January 2014.  The Board finds that the VA examination obtained in this case is more than adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing, and the Board finds that all necessary information was elicited at the hearing.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate these issues based on the current record.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II. Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 and 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

For the period prior to August 15, 2014 the Veteran's PTSD is evaluated as 50 percent disabling.

The Veteran was first diagnosed with PTSD secondary to two inservice sexual assaults during a January 2014 VA examination.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  She reported some suicidal ideation without a plan.  The Veteran's PTSD condition was summarized as involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The record reveals that the Veteran began VA treatment for PTSD in January 2014.  Treatment records from the Norfolk Vet Center show that during her initial intake evaluation, she reported she had never been to counseling before.  She was emotionally labile during the evaluation.  She was crying, upset and angry.  She denied suicidal and homicidal ideation.  She stated she was overwhelmed.  Her speech was somewhat rapid, with normal tone.  She did not endorse hallucinations or delusions.  She demonstrated insight and good judgment. 
During evaluation in April 2014, her score on the Beck Depression Inventory showed severe depression.  She again reported feeling overwhelmed and angry, but denied suicidal and homicidal ideation.  

In a June 2014 statement, the Veteran's Vet Center social worker reported that the Veteran was shown to have chronic PTSD symptoms and severe depression.  It was noted that, as therapy progressed, her symptoms continued to remain disrupting to her daily functioning, and she had significant daily struggles.  It was further noted that the Veteran was not able to maintain employment due to intrusive thoughts of trauma and chronic anxiety symptoms.  According to the statement, her depression remained high and had been crying and socially isolating herself.  It was the opinion of the Vet Center social worker that the Veteran's trauma had impacted her significantly, and she had severe impairment in her daily functioning.  It was noted that she had severe depression and chronic anxiety symptoms, as well as minimal coping skills.

A July 2014 treatment records notes that the Veteran reported feeling disappointed and discouraged.  She reported some symptoms of depression and feeling overwhelmed.  She denied suicidal ideation.  She did not endorse hallucinations or delusions.  She recalled remote and recent memories.  She demonstrated insight and good judgment.  Thoughts were logical and relevant.  

In an August 2014 statement, the Veteran's Vet Center social worker reported that the Veteran had intrusive thoughts on a daily basis, and feelings of anxiety and depression.  The Veteran reported feeling overwhelmed with life stressors.  It was noted that her PTSD caused disruption in her daily functioning and interfered with her ability to complete her daily tasks, as she felt "stuck and frozen."  The Veteran stated that she did not have the energy or motivation to make herself look pretty.  She cried in front of her children, and her self-esteem was challenged.  She reported that her PTSD symptoms impacted her employment status, finding only odd jobs rather than steady employment.

During the December 2015 Board hearing, the Veteran testified that since the 1990's, she has suffered from sleep disturbances, depression and panic attacks that have adversely impacted her life and her ability to maintain consistent employment.

The evidence for this period shows that while the Veteran denied suicidal ideation on all but one occasion and had no episodes of impaired impulse control, she did complain of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  She had difficulty maintaining work in a structured environment.  These symptoms more nearly approximate those for a 70 percent rating under Diagnostic Code 9411.

However, an even higher 100 percent rating is not warranted for service-connected PTSD for this period, as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran reported caring for her children and actively participating in her church.  For the period at issue the Veteran was alert and oriented, and she denied hallucinations and delusions.  She had no gross impairment of thought process or communication.  There was no evidence of total loss of memory.  Further, the Veteran was not a real danger to herself or others.  Although she changed jobs during this time, she was able to work for periods of time.

There is accordingly no basis on which the Board can find the Veteran to be totally disabled due to her PTSD for this period.

III.  Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

The Court discussed the case law and regulations regarding the scope of a veteran's claim in DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  In relevant part, the Court stated that a claim for VA benefits requires (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally is only competent to identify and explain the symptoms that he observes and experiences.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

Moreover, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within 1 year from the date of such notification, compensation may not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  This provision applies to original applications, formal or informal, and to applications for reopening.  See 38 C.F.R. § 3.109(a)(2). 

If a formal claim (VA Form 21-526) "is returned within one year of its receipt," then the effective date for the award of service connection "will be the date of the informal claim"; if the formal claim is received after one year of its receipt, the effective date will be the date of VA's receipt of the formal application form.  Jernigan v. Shinseki, 25 Vet. App. 220, 229 (2012) (discussing 38 U.S.C. § 5103(b); 38 C.F.R. § 3.155).  However, the effective date of a claim will be the date of the informal claim if VA did not send a claimant a formal application form after receiving an informal claim, as required by § 3.155, because the one-year time limit to return the formal claim did not begin.  See, e.g., Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992).

The Veteran stated that she firstclaimed a mental health condition in 2010; therefore, she maintains that her PTSD should have been granted effective 2010.  See January 2014 Notice of Disagreement, December 2015 hearing transcript.

The record shows that the Veteran submitted her original claim for service connection for orthopedic disabilities, a gynecological disability, and "memory loss" which began "11/15/93" in an August 2010 VA From 21-526.  A November 2011 rating decision (in pertinent part) denied service connection for memory loss.

The Veteran's service connection claim for PTSD, also claimed as psychosis, was received by VA on September 27, 2013.  In a January 2014 rating decision, the RO granted service connection for PTSD, effective September 27, 2013.  Of record at the time of the rating decision was a January 2014 VA examination report, which includes an opinion that the Veteran's current PTSD is at least as likely as not related to two sexual assaults in service (in 1994 and 1995).  Notably, on examination, the Veteran had no complaints or findings of memory loss.

In light of the VA examiner's opinion, which was relied on by the RO in granting the claim, there is no material dispute that entitlement to service connection for PTSD arose during service.  As this will necessarily be the earlier date, an effective date cannot be assigned until a later date on which the Veteran filed a claim for the disability.  See 38 C.F.R. § 3.400(b)(2).  Accordingly, the material issue in dispute in this appeal concerns the date of claim element.

The Board must consider whether any evidence of record prior to September 27, 2013, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for PTSD. 

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for PTSD (or any psychiatric disability), no document submitted prior to September 27, 2013, indicates an intent to pursue a claim of entitlement to service connection for this  disability.  

The Veteran has asserted that she filed a claim for psychosis in 2010.  However, the evidence does not support this assertion.  While a November 2011 rating decision denied entitlement to psychosis for treatment purposes, there is no record of the Veteran claiming service connection for psychosis or any medical evidence that she suffered from psychosis in 2010.  

To the extent that the Veteran argues that her claim for memory loss should have been more expansively interpreted to include a claim for PTSD, see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board disagrees.  There is no indication in the record at the time the RO adjudicated the claim for memory loss that the Veteran had either PTSD or any other psychiatric disability.  The PTSD diagnosis did not come about until 2014.  In other words, there was no diagnosis in the record at that time that would trigger any obligation on the part of the RO to take any action under Clemons. 

As noted, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  While the Board remains sympathetic to the Veteran and does not question the sincerity of her belief that she is entitled to an earlier effective date for her PTSD, the Board cannot grant the claim and instead is constrained to follow the applicable provisions of the law.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD prior to August 15, 2014, is granted.

An effective date earlier than September 27, 2013, for the grant of service connection for PTSD is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


